Affirmed and Memorandum Opinion filed September 27, 2007







Affirmed
and Memorandum Opinion filed September 27, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00010-CR
NO. 14-07-00011-CR
NO. 14-07-00012-CR
NO. 14-07-00013-CR
____________
 
HENRY WILSON THIGPEN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
400th District Court
Fort Bend County,
Texas
Trial Court Cause
Nos. 43,893-A, 43,894-A, 43,895-A & 43,976-A
 

 
M E M O R A N D U M   O P I N I O N




Appellant
entered pleas of not guilty to the offenses of assault against a public
servant, evading detention, assault of a family member, and family violence. 
After a jury found appellant guilty of these charges, on December 8, 2007,
appellant was sentenced to confinement for thirty-five years, five years, fifty
years and fifty years, respectively, in the Institutional Division of the Texas
Department of Criminal Justice, with the sentences to be served concurrently. 
Appellant filed a notice of appeal in each case.
Appellant=s appointed counsel filed a brief in
which he concludes the appeals are wholly frivolous and without merit. The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate records and file a pro se response.  See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  Appellant requested
and was furnished a copy of the records in this case.  Appellant was also
granted an extension of time to file his pro se response.  As of this date, any
response is more than thirty days past due.  No pro se response or request for
further extension have been filed.
We have
carefully reviewed the records and counsel=s brief and agree the appeals are
wholly frivolous and without merit.  Further, we find no reversible error in
the records.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 27, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore. 
Do Not Publish C Tex. R. App. P.
47.2(b).